EXHIBIT5.2 [LETTERHEAD OF AKIN GUMP] January 20, Metropolitan Edison Company c/o FirstEnergy Corp. 76 South Main Street Akron, Ohio Re: $300,000,000 aggregate principal amount of Metropolitan Edison Company’s 7.70% Senior Notes due 2019 (the “Notes”) Ladies and Gentlemen: We have acted as special counsel to Metropolitan Edison Company, a Pennsylvania corporation (the “Company”), in connection with the registration, pursuant to a registration statement on Form S-3, as amended (the “Registration Statement”), filed with the Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “Act”), of the offering and sale by the Company of $300,000,000 aggregate principal amount of 7.70% Senior Notes due 2019 (the “Notes”) issued under an Indenture (the “Indenture”), dated as of July 1, 1999, between the Company and The Bank of New York Mellon, as successor trustee (the “Trustee”), and sold pursuant to the terms of an Underwriting Agreement (the “Underwriting Agreement”), dated January 14, 2009, among the Company and Banc of America Securities LLC, Goldman, Sachs & Co. and Scotia Capital (USA) Inc., as Representatives of the Underwriters listed on Schedule I thereto (collectively, the “Underwriters”). In our capacity as such counsel, we have either participated in the preparation of or have reviewed and are familiar with the Registration Statement, together with the exhibits thereto and the documents incorporated by reference therein, the base prospectus, dated September 22, 2008, forming a part of the Registration
